Exhibit 10.1

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”) is made as of the
28th day of October, 2013, to be effective January 1, 2014 (the “Effective
Date”), by and between James Mead (“Executive”) and SL Green Realty Corp., a
Maryland corporation with its principal place of business at 420 Lexington
Avenue, New York, New York 10170 (the “Employer”).

 

1.                                      Term.  The term of this Agreement shall
commence on January 1, 2014 and, unless earlier terminated as provided in
Section 6 below, shall terminate on January 1, 2015 (the “Employment Period”);
provided, however, that Sections 4 and 8 (and any enforcement or other
procedural provisions hereof affecting Sections 4 and 8) hereof, and, in the
event Executive’s employment is terminated during or upon the expiration of the
Employment Period, any provisions regarding the payment of severance or other
termination-related rights or payments in connection with such termination
provided or referred to in this Agreement shall survive the termination of this
Agreement as provided herein.

 

2.                                      Employment and Duties.

 

(a)                                 Duties.  During the Employment Period,
Executive shall be employed in the business of the Employer and its affiliates. 
Executive shall serve the Employer as a senior corporate executive and shall
have the title of Executive Vice President and Chief Financial Officer of the
Employer or such other senior executive title as is mutually agreed upon by
Executive and the Employer.  Executive will report to the Chief Executive
Officer of the Employer, or, at the direction of the Chief Executive Officer, to
the President.  Executive’s duties and authority shall be those as would
normally attach to Executive’s position as Executive Vice President and Chief
Financial Officer, including such duties and responsibilities as are customary
among persons employed in similar capacities for similar companies, and as set
forth in the By-laws of the Employer and as otherwise established from time to
time by the Board of Directors of the Employer (the “Board”) and the Chief
Executive Officer of the Employer, but in all events such duties shall be
commensurate with his position as Executive Vice President and Chief Financial
Officer of the Employer.

 

(b)                                 Best Efforts.  Executive agrees to his
employment as described in this Section 2 and agrees to devote substantially all
of his business time and efforts to the performance of his duties under this
Agreement, except as otherwise approved by the Board; provided, however, that
nothing herein shall be interpreted to preclude Executive, so long as there is
no material interference with his duties hereunder, from (i) participating as an
officer or director of, or advisor to, any charitable or other tax-exempt
organizations or otherwise engaging in charitable, fraternal or trade group
activities; (ii) investing and managing his assets as an investor in other
entities or business ventures; provided that he performs no management or
similar role (or, in the case of investments other than those in entities or
business ventures engaged in the Business (as defined in Section 8), he performs
a management role comparable to the role that a significant limited partner
would have, but performs no day-to-day management or similar role) with respect
to such entities or ventures and such investment does not violate Section 8
hereof; and provided, further, that, in any case in which another party involved
in the investment has a material business relationship with the Employer,
Executive shall give prior written notice thereof to the Board; or (iii) serving
as a member of the board of directors of a for-profit corporation with the
approval of the Chief Executive Officer of the Employer.

 

(c)                                  Travel.  In performing his duties
hereunder, Executive shall be available for all reasonable travel as the needs
of the Employer’s business may require.  Executive shall be based

 

--------------------------------------------------------------------------------


 

in New York City or Westchester County, or within 50 miles of Manhattan but not
in New Jersey or Long Island.

 

3.                                      Compensation and Benefits.  In
consideration of Executive’s services hereunder, the Employer shall compensate
Executive as provided in this Agreement.

 

(a)                                 Base Salary.  The Employer shall pay
Executive an aggregate minimum annual salary at the rate of $525,000 per annum
during the Employment Period (“Base Salary”).  Base Salary shall be payable
bi-weekly in accordance with the Employer’s normal business practices.  Base
Salary shall be reviewed by the Board or Compensation Committee of the Board at
least annually.

 

(b)                                 Incentive Compensation/Bonuses.  In addition
to Base Salary, Executive shall be eligible for and shall receive, upon approval
of the Board or Compensation Committee of the Board, such annual bonuses as the
Employer, in its sole discretion, may deem appropriate to reward Executive for
job performance; provided, however, that the annual bonus awarded to Executive
for 2013 shall be at least equal to Executive’s annual bonus for 2012.  Such
annual bonuses may be payable upon the achievement of specific goals established
in advance by the Compensation Committee of the Board or may be discretionary.
In addition, Executive shall be eligible to participate in any other bonus or
incentive compensation plans in effect with respect to senior executive officers
of the Employer, as the Board or Compensation Committee of the Board, in its
sole discretion, may deem appropriate to reward Executive for job performance.

 

(c)                                  Outperformance Plan Awards.  It is
expressly understood that, with respect to awards made to Executive pursuant to
the SL Green Realty Corp. 2010 Notional Unit Long-Term Compensation Plan (the
“2010 Outperformance Plan”), the SL Green Realty Corp. 2011 Long-Term
Outperformance Plan and any future outperformance plan (collectively,  the
“Outperformance Plans”), the provisions of the Outperformance Plans, as amended
from time to time, and not the provisions of this Agreement shall govern in
accordance with their terms, except: (i) to the extent the provisions of this
Agreement are specifically referred to or incorporated into the Outperformance
Plans and (ii) as specifically provided otherwise in this Agreement.

 

(d)                                 Other Equity Awards.  As of the dates
specified on Exhibit A hereto, the Employer will grant 7,500 shares of
restricted stock subject to time-based vesting, in accordance with definitive
documentation which is consistent with the terms summarized on Exhibit A hereto
and which is otherwise consistent with the Employer’s general practices for
documentation contemplated by the SL Green Realty Corp. Third Amended and
Restated 2005 Stock Option and Incentive Plan.

 

(e)                                  Expenses.  Executive shall be reimbursed
for all reasonable business related expenses incurred by Executive at the
request of or on behalf of the Employer, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Employer.  Any expenses incurred during the Employment Period
but not reimbursed by the Employer by the end of the Employment Period, shall
remain the obligation of the Employer to so reimburse Executive.

 

(f)                                   Health and Welfare Benefit Plans.  During
the Employment Period, Executive and Executive’s immediate family shall be
entitled to participate in such health and welfare benefit plans as the Employer
shall maintain from time to time for the benefit of senior executive officers of
the Employer and their families, on the terms and subject to the conditions set
forth in

 

2

--------------------------------------------------------------------------------


 

such plan.  Nothing in this Section shall limit the Employer’s right to change
or modify or terminate any benefit plan or program as it sees fit from time to
time in the normal course of business so long as it does so for all senior
executives of the Employer.

 

(g)                                  Vacations.  Executive shall be entitled to
paid vacations in accordance with the then regular procedures of the Employer
governing senior executive officers.

 

(h)                                 Timing of Expense Reimbursement.  All
in-kind benefits provided and expenses eligible for reimbursement under this
Agreement must be provided by the Employer or incurred by Executive during the
time periods set forth in this Agreement.  All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

(i)                                     Other Benefits.  During the Employment
Period, the Employer shall provide to Executive such other benefits, as
generally made available to other senior executives of the Employer; provided
that it is acknowledged that the Employer’s Chief Executive Officer, President
and Chairman may be provided with additional benefits not made available to
Executive.

 

4.                                      Indemnification and Liability
Insurance.  The Employer agrees to indemnify Executive to the extent permitted
by applicable law, as the same exists and may hereafter be amended, from and
against any and all losses, damages, claims, liabilities and expenses asserted
against, or incurred or suffered by, Executive (including the costs and expenses
of legal counsel retained by the Employer to defend Executive and judgments,
fines and amounts paid in settlement actually and reasonably incurred by or
imposed on such indemnified party) with respect to any action, suit or
proceeding, whether civil, criminal administrative or investigative in which
Executive is made a party or threatened to be made a party, either with regard
to his entering into this Agreement with the Employer or in his capacity as an
officer or director, or former officer or director, of the Employer or any
affiliate thereof for which he may serve in such capacity.  The Employer also
agrees to secure and maintain officers and directors liability insurance
providing coverage for Executive. The provisions of this Section 4 shall remain
in effect after this Agreement is terminated irrespective of the reasons for
termination.

 

5.                                      Employer’s Policies.  Executive agrees
to observe and comply with the reasonable rules and regulations of the Employer
as adopted by the Board and the Chief Executive Officer from time to time
regarding the performance of his duties and communicated to Executive, and to
carry out and perform orders, directions and policies communicated to him from
time to time by the Board and the Chief Executive Officer, so long as same are
otherwise consistent with this Agreement.

 

6.                                      Termination.  Executive’s employment
hereunder may be terminated under the following circumstances:

 

(a)                                 Termination by the Employer.

 

(i)                                     Cause.  The Employer may terminate
Executive’s employment hereunder for Cause at any time.  For purposes of this
Agreement, “Cause” shall mean Executive’s:  (A) engaging in conduct which is a
felony; (B) material breach of any of his obligations under Sections
8(a) through 8(e) of this Agreement; (C) willful misconduct of a material

 

3

--------------------------------------------------------------------------------


 

nature or gross negligence with regard to the Employer or any of its affiliates;
(D) material fraud with regard to the Employer or any of its affiliates;
(E) willful or material violation of any reasonable written rule, regulation or
policy of the Employer applicable to senior executives unless such a violation
is cured within thirty (30) days after written notice of such violation by the
Board or the Chief Executive Officer; or (F) failure (other than due to death or
disability) to competently perform his duties which failure is not cured within
thirty (30) days after receiving notice from the Employer specifically
identifying the manner in which Executive has failed to perform (it being
understood that, for this purpose, the manner and level of Executive’s
performance shall not be determined based on the financial performance
(including without limitation the performance of the stock) of the Employer). 
For clarity, conduct shall not be considered “willful” with respect to any
action taken or not taken based on the advice of the Company’s inside or outside
legal counsel.

 

(ii)                                  Without Cause.  On or after March 31,
2014, Executive’s employment hereunder may be terminated by the Employer without
Cause (as defined in Section 6(a)(i) above), upon not less than ninety (90)
days’ prior written notice to Executive (given on or after March 31, 2014),
subject only to the severance and other payment provisions specifically set
forth in Section 7 and the other applicable terms and conditions of this
Agreement.

 

(b)                                 Termination by Executive.  On or after
March 31, 2014, Executive shall have the right to terminate his employment
hereunder upon not less than ninety (90) days’ prior written notice (given on or
after March 31, 2014), subject to the terms and conditions of this Agreement. In
the event of a material breach of this Agreement by the Employer that is not
reasonably cured within 30 days after written notice of such breach, Executive
shall be entitled, on not less than sixty (60) days’ prior written notice, to
terminate his employment under this Agreement for “Good Reason” and such “Good
Reason” termination shall be considered, and treated as, a termination by the
Employer without Cause.

 

(c)                                  Notice of Termination.  Any termination of
Executive’s employment by the Employer or by Executive shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11 of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and, as applicable, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. 
Executive’s employment shall terminate as of the effective date set forth in the
Notice of Termination (the “Termination Date”), which date shall not be less
than ninety (90) days after the date of the Notice of Termination in the event
of a termination by the Employer pursuant to Section 6(a)(ii) above or Executive
pursuant to the first sentence of Section 6(b) above.

 

7.                                      Compensation Upon Termination.

 

(a)                                 Termination By Employer Without Cause or By
Executive With Notice.  If (i) Executive is terminated by the Employer without
Cause pursuant to Section 6(a)(ii) above during the Employment Period,
(ii) Executive shall terminate his employment hereunder pursuant to
Section (6)(b) above during the Employment Period or (iii) Executive’s
employment is terminated for any reason by Executive or the Employer upon the
expiration of the Employment Period, then the Employment Period shall terminate
as of the Termination Date, Executive shall be entitled to receive his earned
and accrued but unpaid Base Salary on the Termination Date,

 

4

--------------------------------------------------------------------------------


 

and, subject to (1) Executive’s execution of a mutual release agreement with the
Employer in form and substance reasonably satisfactory to Executive and the
Employer, whereby, in general, each party releases the other from all claims
such party may have against the other party (other than (A) claims against the
Employer relating to the Employer’s obligations under this Agreement, including
without limitation, Executive’s rights to indemnification and D&O insurance
coverage and to vested benefits under any employee benefit plan of the Employer
or any affiliate of the Employer in which Executive participates, and certain
other specified agreements arising in connection with or after Executive’s
termination, including, without limitation, Employer’s obligations hereunder to
provide severance payments and benefits and accelerated vesting of equity awards
and (B) claims against Executive relating to or arising out of any act of fraud,
intentional misappropriation of funds, embezzlement or any other action with
regard to the Employer or any of its affiliated companies that constitutes a
felony under any federal or state statute committed or perpetrated by Executive
during the course of Executive’s employment with the Employer or its affiliates,
in any event, that would have a material adverse effect on the Employer, or any
other claims that may not be released by the Employer under applicable law) (the
“Release Agreement”), which the Employer shall execute within five (5) business
days after such execution by Executive, and (2) the effectiveness and
irrevocability of the Release Agreement with respect to Executive within thirty
(30) days after the Termination Date (with the 30th day after the Termination
Date being referred to herein as the “Payment Date”), Executive shall
(i) receive as severance pay, in a single payment on the Payment Date, an amount
in cash equal to $550,000, (ii) remain eligible to receive a discretionary
annual bonus pursuant to Section 3(b) above for 2014, the amount of which will
be prorated based on the portion of such year that Executive was employed by the
Employer, and (iii) in the event Executive is terminated by the Employer without
Cause pursuant to Section 6(a)(ii) above as of any date other than the end of a
calendar quarter, receive accelerated vesting on the Payment Date of the portion
of the equity award granted pursuant to Section 3(d) hereof that would have
vested had Executive remained employed by the Employer through the end of the
calendar quarter in which the Termination Date occurred. Additionally, in the
event that the equity award granted pursuant to Section 3(d) hereof would, in
the absence of this Agreement, terminate or be forfeited as a result of a
termination of employment, then such equity award shall only terminate or be
forfeited upon the later of (A) the date upon which it is determined that such
equity award will not vest pursuant to this Section 7(a) or (B) the date
otherwise provided for in such equity award; provided that no additional vesting
shall occur solely as a result of the operation of this sentence. Other than as
may be provided under Section 4 or as expressly provided in this Section 7(a) or
Section 7(c), the Employer shall have no further obligations hereunder following
such termination. For avoidance of doubt, except as specifically set forth
above, any equity awards previously granted to Executive by the Employer or any
of its subsidiaries, including awards pursuant to the Outperformance Plans,
shall be governed by their terms as in effect from time to time and the
treatment of any such awards upon termination of Executive’s employment shall
not be governed by this Agreement.

 

(b)                                 Termination By the Employer For Cause or By
Executive Without Notice.  If, during the Employment Period, (i) Executive is
terminated by the Employer for Cause pursuant to Section 6(a)(i) above or
(ii) Executive voluntarily terminates his employment other than pursuant to
Section 6(b) above, then the Employment Period shall terminate upon such
termination and Executive shall be entitled to receive his earned and accrued
but unpaid Base Salary on the date of such termination, but, for avoidance of
doubt, shall not be entitled to any annual cash bonus for the year in which the
termination occurs, severance payment, continuation of benefits (other than any
rights to continue health coverage pursuant to COBRA) or acceleration of vesting
or extension of exercise period of any equity awards, except as otherwise
provided in the documentation applicable to such equity awards.  Other than as
may be provided under Section 4

 

5

--------------------------------------------------------------------------------


 

or as expressly provided in this Section 7(b) or Section 7(c), the Employer
shall have no further obligations hereunder following such termination. For
avoidance of doubt, except as specifically set forth above, any equity awards
previously granted to Executive by the Employer or any of its subsidiaries,
including awards pursuant to the Outperformance Plans, shall be governed by
their terms as in effect from time to time and the treatment of any such awards
upon termination of Executive’s employment shall not be governed by this
Agreement.

 

(c)                                  Notwithstanding any of the foregoing
provisions to the contrary and without regard to any release requirement,
Executive (or his estate, as applicable) shall be entitled to (i) receive
payment for any already accrued but unused vacation days and any unreimbursed
expenses already incurred on behalf of the Employer (to the extent consistent
with the Employer’s expense reimbursement policies absent a termination),
(ii) retain any already vested stock options or any other already vested
equity-based compensation (subject, in each case, to the terms of the underlying
option or equity award agreement and plan (including, without limitation, any
provision of an option providing for its expiration upon or within a certain
number of days following termination)), and (iii) retain any vested rights in
any 401(k) plans in which he participated during his employment, in the case of
each of (i)-(iii) above, as of the Termination Date.  Nothing in this Section 7
shall be construed to limit any rights Executive may have to elect to continue
his health coverage pursuant to 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”).

 

8.                                      Confidentiality; Prohibited Activities. 
Executive and the Employer recognize that due to the nature of his employment
and relationship with the Employer, Executive has access to and develops
confidential business information, proprietary information, and trade secrets
relating to the business and operations of the Employer.  Executive acknowledges
that (i) such information is valuable to the business of the Employer,
(ii) disclosure to, or use for the benefit of, any person or entity other than
the Employer, would cause irreparable damage to the Employer, (iii) the
principal businesses of the Employer are the acquisition, development,
management, leasing or financing of any office real estate property, including
without limitation the origination of first-mortgage and mezzanine debt or
preferred equity financing for real estate projects throughout the United States
(collectively, the “Business”), (iv) the Employer is one of the limited number
of persons who have developed a business such as the Business, and (v) the
Business is national in scope.  Executive further acknowledges that his duties
for the Employer include the duty to develop and maintain client, customer,
employee, and other business relationships on behalf of the Employer; and that
access to and development of those close business relationships for the Employer
render his services special, unique and extraordinary.  In recognition that the
goodwill and business relationships described herein are valuable to the
Employer, and that loss of or damage to those relationships would destroy or
diminish the value of the Employer, and in consideration of the compensation
(including severance) arrangements hereunder, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
Executive, Executive agrees as follows:

 

(a)                                 Confidentiality.  During the term of this
Agreement (including any renewals), and at all times thereafter, Executive shall
maintain the confidentiality of all confidential or proprietary information of
the Employer (“Confidential Information”), and, except in furtherance of the
business of the Employer or as specifically required by law or by court order,
he shall not directly or indirectly disclose any such information to any person
or entity; nor shall he use Confidential Information for any purpose except for
the benefit of the Employer.  For purposes of this Agreement, “Confidential
Information” includes, without limitation:  client or customer lists,
identities, contacts, business and financial information (excluding those of
Executive prior to employment with Employer); investment strategies; pricing
information or policies, fees or commission arrangements of the Employer;
marketing plans, projections, presentations or strategies of the Employer;
financial and budget information of the Employer; new personnel

 

6

--------------------------------------------------------------------------------


 

acquisition plans; and all other business related information which has not been
publicly disclosed by the Employer.  This restriction shall apply regardless of
whether such Confidential Information is in written, graphic, recorded,
photographic, data or any machine-readable form or is orally conveyed to, or
memorized by, Executive.  For the avoidance of doubt, Section 8(a) shall not
interfere with Executive’s rights to retain copies of any documents or data
relating to Executive’s compensation and benefits (including, without
limitation, copies of this Employment Agreement, and side letters and any
documents relating to any of Executive’s equity-based award rights or other
compensation and benefits) and/or discuss same with Executive’s advisors or
immediate family (in each case, on a confidential basis).

 

(b)                                 Prohibited Activities.  Because Executive’s
services to the Employer are essential and because Executive has access to the
Employer’s Confidential Information, Executive covenants and agrees that, so
long as the Employer has not materially breached its obligations to Executive
under this Agreement (or, in the event such breach has occurred, the Employer
has cured such breach or such breach only occurred following a material breach
by Executive of his obligations under this Agreement):

 

(i)                                     during the Employment Period, Executive
will not, anywhere in the United States, without the prior written consent of
the Board which shall include the unanimous consent of the Directors other than
any other officer of the Employer, directly or indirectly (individually, or
through or on behalf of another entity as owner, partner, agent, employee,
consultant, or in any other capacity), engage, participate or assist, as an
owner, partner, employee, consultant, director, officer, trustee or agent, in
any element of the Business, subject, however, to Section 8(c) below; and

 

(ii)                                  during the Employment Period, and during
(x) in the case of clause (A) below, the 24-month period following the
termination of Executive by either party for any reason (including the
expiration of the term of the Agreement), or (y) the one-year period following
such termination in the case of clause (B) below, Executive will not, without
the prior written consent of the Board which shall include the unanimous consent
of the Directors who are not officers of the Employer, directly or indirectly
(individually, or through or on behalf of another entity as owner, partner,
agent, employee, consultant, or in any other capacity), (A) solicit, encourage,
or engage in any activity to induce any employee of the Employer to terminate
employment with the Employer, or to become employed by, or to enter into a
business relationship with, any other person or entity, or (B) solicit,
encourage, or engage in any activity to induce any prospective party to a
transaction with the Employer (including, without limitation, potential
purchases, sales or leases of real estate assets) that is under agreement,
negotiation or active consideration by the Employer to not enter into or
complete such transaction with the Employer (or to only do so on terms less
favorable to the Employer than otherwise would have been obtained); provided
that, following the termination of Executive, this clause (B) shall only apply
to transactions that were under agreement, negotiation or active consideration
by the Employer during the six-month period prior to such termination, and that
Executive was involved in or had knowledge of prior to his termination.  For
purposes of this subsection, the term “employee” means any individual who is an
employee of or consultant to the Employer (or any affiliate) during the
six-month period prior to Executive’s last day of employment.

 

(c)                                  Other Investments/Activities. 
Notwithstanding anything contained herein to the contrary, Executive is not
prohibited by this Section 8 from making investments (i) expressly disclosed to
the Employer in writing before the date hereof; (ii) solely for investment
purposes

 

7

--------------------------------------------------------------------------------


 

and without participating in the business in which the investments are made, in
any entity that engages, directly or indirectly, in the acquisition,
development, construction, operation, management, financing or leasing of office
real estate properties, regardless of where they are located, if (x) Executive’s
aggregate investment in each such entity constitutes less than one percent of
the equity ownership of such entity, (y) the investment in the entity is in
securities traded on any national securities exchange, and (z) Executive is not
a controlling person of, or a member of a group which controls, such entity; or
(iii) if such investment is made in (A) assets other than Competing Properties
or (B) any entity other than one that is engaged, directly or indirectly, in the
acquisition, development, construction, operation, management, financing or
leasing of Competing Properties.  For purposes of this Agreement, a “Competing
Property” means an office real estate property:  (i) located outside of New York
City, unless the property (A) is not an appropriate investment opportunity for
the Employer, (B) is not directly competitive with the Businesses of the
Employer and (C) has a fair market value at the time Executive’s investment is
made of less than $25 million, or (ii) located in New York City.

 

(d)                                 Employer Property.  Executive acknowledges
that all originals and copies of materials, records and documents generated by
him or coming into his possession during his employment by the Employer are the
sole property of the Employer (“Employer Property”).  During his employment, and
at all times thereafter, Executive shall not remove, or cause to be removed,
from the premises of the Employer, copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the Employer, except as required by law or legal process or
in furtherance of his duties under this Agreement.  When Executive terminates
his employment with the Employer, or upon request of the Employer at any time,
Executive shall promptly deliver to the Employer all originals and copies of
Employer Property in his possession or control and shall not retain any
originals or copies in any form, except that Executive may retain a copy of his
Rolodex or other similar contact list.  For the avoidance of doubt,
Section 8(d) shall not interfere with Executive’s rights to retain copies of any
documents or data relating to Executive’s compensation and benefits (including,
without limitation, copies of this Employment Agreement, and side letters and
any documents relating to any of Executive’s equity-based award rights or other
compensation and benefits) and/or discuss same with Executive’s advisors or
immediate family (in each case, on a confidential basis).

 

(e)                                  No Disparagement.  For one (1) year
following termination of Executive’s employment for any reason, Executive shall
not intentionally disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about (i) the Employer and its parent,
affiliates or subsidiaries, if any; (ii) any product or service provided by the
Employer and its parent, affiliates or subsidiaries, if any; or (iii) the
Employer’s and its parent’s, affiliates’ or subsidiaries’ prospects for the
future.  For one (1) year following termination of Executive’s employment for
any reason, the Employer shall not disclose or cause to be disclosed any
negative, adverse or derogatory comments or information about Executive. 
Nothing in this Section shall prohibit either the Employer or Executive from
testifying truthfully in any legal or administrative proceeding or otherwise
truthfully responding to any other request for information or testimony that
Executive is legally required to respond to, or making any legally required
disclosures, and/or discussing any of the above with the Company’s legal
advisors or Executive’s legal advisors on a confidential basis.

 

(f)                                   Remedies.  Executive declares that the
foregoing limitations in Sections 8(a) through 8(e) above are reasonable and
necessary for the adequate protection of the business and the goodwill of the
Employer.  If any restriction contained in this Section 8 shall be deemed to be
invalid, illegal or unenforceable by reason of the extent, duration or scope
thereof, or otherwise,

 

8

--------------------------------------------------------------------------------


 

then the court making such determination shall have the right to reduce such
extent, duration, scope, or other provisions hereof to make the restriction
consistent with applicable law, and in its reduced form such restriction shall
then be enforceable in the manner contemplated hereby.  In the event that
Executive breaches any of the promises contained in this Section 8, Executive
acknowledges that the Employer’s remedy at law for damages will be inadequate
and that the Employer will be entitled to specific performance, a temporary
restraining order or preliminary injunction to prevent Executive’s prospective
or continuing breach and to maintain the status quo.  The existence of this
right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive hereby agrees to waive his right to a jury
trial with respect to any action commenced to enforce the terms of this
Agreement.  Executive shall have remedies comparable to those of the Employer as
set forth above in this Section 8(f) if the Employer breaches Section 8(e).

 

(g)                                  Transition.  Regardless of the reason for
his departure from the Employer, Executive agrees that at the Employer’s sole
costs and expense, for a period of not more than thirty (30) days after
termination of Executive, he shall take all steps reasonably requested by the
Employer to effect a successful transition of client and customer relationships
to the person or persons designated by the Employer, subject to Executive’s
obligations to his new employer.  Notwithstanding the preceding sentence, in the
event of a termination by the Employer under Section 6(a)(ii) or by the
Executive under Section 6(b) upon prior written notice, the transition
obligation under this Section 8(g) shall apply during and be satisfied based on,
and expire at the end of, the applicable notice period.

 

(h)                                 Cooperation with Respect to Litigation. 
During the Employment Period and at all times thereafter, Executive agrees to
give prompt written notice to the Employer of any formally asserted claim
relating to the Employer and to cooperate fully, in good faith and to the best
of his ability with the Employer in connection with any and all pending,
potential or future claims, investigations or actions which directly or
indirectly relate to any action, event or activity about which Executive has or
is reasonably believed by the Employer to have direct material knowledge in
connection with or as a result of his employment by the Employer hereunder,
provided that Executive is not waiving any legal rights he may have.  Such
cooperation will include all assistance that the Employer, its counsel or its
representatives may reasonably request, including reviewing documents, meeting
with counsel, providing factual information and material, and appearing or
testifying as a witness; provided, however, that the Employer will reimburse
Executive for all reasonable expenses, including travel, lodging and meals, and
reasonable legal fees and expenses (except to the extent that legal
representation is provided by the Employer at the Employer’s expense) incurred
by him in fulfilling his obligations under this Section 8(h) and, except as may
be required by law or by court order, should Executive then be employed by an
entity other than the Employer, such cooperation will not materially interfere
with Executive’s then current employment or his efforts to obtain new
employment.  In addition, for all time that Executive reasonably expends at the
request of the Employer in  cooperating with the Company pursuant to this
Section 8(h) when Executive is no longer employed by the Employer, the Employer
shall compensate Executive at a per diem rate equal to the sum of (A) Base
Salary in Executive’s last fiscal year of employment during the Employment
Period plus (B) Executive’s actual annual cash bonus for the last full fiscal
year of employment during the Employment Period for which such a bonus was
determined, divided by 220; provided that Executive’s right to such compensation
shall not apply to time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

 

9

--------------------------------------------------------------------------------


 

(i)                                     Survival.  The provisions of this
Section 8 and any other provisions relating to the enforcement thereof shall
survive termination of Executive’s employment.

 

9.                                      Arbitration.  Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
(other than a controversy or claim arising under Section 8, to the extent
necessary for the Employer (or its affiliates, where applicable) to avail itself
of the rights and remedies referred to in Section 8(f)) that is not resolved by
Executive and the Employer (or its affiliates, where applicable) shall be
submitted to arbitration in New York, New York in accordance with New York law
and the procedures of the American Arbitration Association.  The determination
of the arbitrator(s) shall be conclusive and binding on the Employer (or its
affiliates, where applicable) and Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

 

10.                               Conflicting Agreements.  Executive hereby
represents and warrants that the execution of this Agreement and the performance
of his obligations hereunder will not breach or be in conflict with any other
agreement to which he is a party or is bound, and that he is not now subject to
any covenants against competition or similar covenants which would affect the
performance of his obligations hereunder.

 

11.                               Notices.  All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand and or sent by prepaid telex, cable or other electronic
devices or sent, postage prepaid, by registered or certified mail or telecopy or
overnight courier service and shall be deemed given when so delivered by hand,
telexed, cabled or telecopied, or if mailed, three (3) days after mailing (one
(1) business day in the case of express mail or overnight courier service), as
follows:

 

(a)                                 if to Executive:

 

James Mead, at the address shown on the execution page hereof

 

With a copy to

 

Brian T. Foley, Esq.

Brian Foley & Company, Inc.

1 North Broadway

White Plains, NY  10601

 

(b)                                 if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel

 

With a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Attention: Daniel P. Adams

 

10

--------------------------------------------------------------------------------


 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.                               Amendments.  No amendment, modification or
waiver in respect of this Agreement shall be effective unless it shall be in
writing and signed by the party against whom such amendment, modification or
waiver is sought.

 

13.                               Severability.  If any provision of this
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any person or circumstances shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof (or the remaining portion hereof) or the application of such
provision to any other persons or circumstances.

 

14.                               Withholding.  The Employer shall be entitled
to withhold from any payments or deemed payments any amount of tax withholding
it determines to be required by law.

 

15.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any corporation with which or into which the
Employer may be merged or which may succeed to its assets or business, provided,
however, that the obligations of Executive are personal and shall not be
assigned by him.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, assigns, heirs, distributees, devisees and legatees.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such  counterparts have
been signed by each of the parties and  delivered to the other party.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within  such State,
without regard to the conflicts of law principles of such State.

 

18.                               Choice of Venue.  Subject to the provisions of
Section 9, Executive agrees to submit to the jurisdiction of the United States
District Court for the Southern District of New York or the Supreme Court of the
State of New York, New York County, for the purpose of any action to enforce any
of the terms of this Agreement.

 

19.                               Parachutes.

 

(a)         Notwithstanding any other provision of this Agreement, if all or any
portion of the payments and benefits provided under this Agreement (including
without limitation any accelerated vesting and any other payment or benefit
received in connection with a Change-in-Control or the termination of
Executive’s employment), or any other payments and benefits which Executive
receives or is entitled to receive under any plan, program, arrangement or other
agreement, whether from the Employer or an affiliate of the Employer, or any
combination of the foregoing, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) (whether or not under an existing plan, arrangement or
other agreement) (each such parachute payment, a “Parachute Payment”), and would
result in the imposition on Executive of an excise tax under Section 4999 of the
Code or any successor thereto, then the following provisions shall apply:

 

11

--------------------------------------------------------------------------------


 

(i)                                     If the Parachute Payment, reduced by the
sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes payable by Executive on the amount of the Parachute
Payment which are in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, Executive shall be entitled to the full benefits
payable under this Agreement.

 

(ii)                                  If the Threshold Amount is less than
(x) the Parachute Payment, but greater than (y) the Parachute Payment reduced by
the sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes on the amount of the Parachute Payment which are in
excess of the Threshold Amount, then the Parachute Payment shall be reduced (but
not below zero) to the extent necessary so that the sum of all Parachute
Payments shall not exceed the Threshold Amount.  In such event, the Parachute
Payment shall be reduced in the following order:  (1) cash payments not subject
to Section 409A of the Code; (2) cash payments subject to Section 409A of the
Code; (3) equity-based payments and acceleration; and (4) non-cash forms of
benefits.  To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.

 

(b)         For the purposes of this Section 19, “Threshold Amount” shall mean
three times Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by Executive
with respect to such excise tax.

 

(c)          The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing
the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 19(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.  Any
determination by the accounting firm shall be binding upon the Employer and the
Executive.

 

20.                               Section 409A.

 

(a)         Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, the Employer determines that Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Executive becomes entitled to under this
Agreement on account of Executive’s separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  If any such delayed cash payment is otherwise payable on
an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the

 

12

--------------------------------------------------------------------------------


 

balance of the installments shall be payable in accordance with their original
schedule.  Any payments delayed pursuant to this Section 20(a) shall bear
interest during the period of such delay at the simple rate of 5% per annum.

 

(b)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)         The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.                               Entire Agreement; Prior Employment Agreement. 
This Agreement (including, without limit, any attached exhibits thereto and any
equity and award agreements referred to herein or therein) contains the entire
agreement and understanding between the parties hereto with  respect to the
subject matter hereof and supersedes all prior  agreements and understandings
relating to such subject matter.  For avoidance of doubt, the Employment and
NonCompetition Agreement entered into as of November 4, 2010 by the parties
hereto (i) shall remain in effect until the Effective Date and (ii) unless
Executive’s employment is terminated prior to the Effective Date, shall be of no
further force and effect from and after the Effective Date, but (iii) shall
apply with respect to any period prior to the Effective Date. The parties hereto
shall not be liable or bound to any other party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein.

 

22.                               Section Headings.  Section headings used in
this Agreement are included for convenience of reference only and will not
affect the meaning of any provision of this Agreement.

 

23.                               Board Approval.  The Employer represents that
the Board (or the Compensation Committee thereof) has approved the economic
terms of this Agreement.

 

[Remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Employment and Noncompetition Agreement is entered into
as of the date and year first written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

/s/ Marc Holliday

 

 

Name: Marc Holliday

 

 

Title: Chief Executive Officer

 

 

EXECUTIVE:

 

 

 

 

 

/s/ James Mead

 

 

Name: James Mead

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK AWARD

 

Restricted Stock (Time-Based Vesting)

 

1.  Plan:  SL Green Realty Corp. Third Amended and Restated 2005 Stock Option
and Incentive Plan (the “Plan”)

 

2.  Grant Date: Signing date of this Agreement

 

3.  Total Number of Shares:  7,500

 

4.  Dividends will be paid on all 7,500 shares whether vested or not.

 

5.  Vesting:  Subject to acceleration as set forth in the Agreement, the shares
of restricted stock shall vest, if and as employment continues, at the times
(each, a “Vesting Date”) and in the amounts set forth below:

 

Vesting Date

 

Number of Shares

 

March 31, 2014

 

1,875

 

June 30, 2014

 

1,875

 

September 30, 2014

 

1,875

 

December 31, 2014

 

1,875

 

 

A-1

--------------------------------------------------------------------------------